department of the treasury internal_revenue_service washington d c tax exempt ano government entities division number release date date date uniform issue list contact person contact's identification_number telephone number empioyer identification_number legend m z z z z z c n a h w g dollar_figure dear that requires u this is in response to your ruling_request of date requesting the following rulings neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt status under sec_501 of the code is adversely affected by m's having merged with c or by m's having performed a novation of the g basic ordering agreement boa neither m's tax-exempt status under sec_501 of the code nor n’s tax-exempt status under sec_501 of the code is adversely affected by m's having entered into a standing agreement with u to pay m a surcharge in connection with oil-spill responses provided that m uses the proceeds from the surcharge solely to purchase additional indemnification insurance to reimburse m for additional indemnification insurance purchased in a prior year to create a reserve for future insurance payments or to defray other spil-response-related or response- training-related expenses not otherwise compensated for by u neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt statu sec_3 under sec_501 of the code will m’s entering into standing agreements with other governmental entities on the same or on substantially equivatent terms as its current agreement with u provided that m uses the proceeds from any surcharges under such agreements solely to purchase additional indemnification insurance to reimburse m for additional indemnification insurance purchased in to create a reserve for future insurance payments or to defray other spill-response-related or response-training-related expenses not otherwise compensated for by the contracting governmentat entities be adversely affected by prior year a facts m a nonprofit membership corporation was organized and is operated to promote the public welfare primarily by mitigating environmental damage from oil and other spills n a nonprofit membership corporation n is operated exclusively to promote the common interests of the petroleum and energy industries and the related petroleum transportation industry the industries composed of owners and operators of cruise ships and dry cargo vessels that utilize large nontank vessels and the industry composed of protection and indemnity clubs and similar insuring entities that indemnify the owners and operators of large nontank vessels by collecting dues from its members n supports efforts to minimize environmental damage and and making substantial grants to m thereby improves the business conditions of its members m's sole member is the internal_revenue_service approved exemption for m and n under sec_501 and sec_801 of the code respectively by a ruling letter and a determination_letter dated in the service confirmed exemption for m and n under sec_501 c and c respectively by letters dated date date date date and date oll m and n were formed in response to a large oil spill in coastal watersand and are operated to improve the nation’s ability to mitigate environmental damage caused by large oll spills m was organized spills beyond then-existing local response capabilities and acquired primarily to respond to ‘substantial dedicated resources for this purpose because large oil spills occur infrequently however most of the fixed costs of maintaining m's substantial dedicated resources are attributable to periods in which these resources are idle since its inception m has invested several hundred million dollars in capital assets in m’s annual operating costs to maintain this equipment and to staff its operations including debt service special projects and capital expenditures amounted to several tens of millions of dotlars m cannot and does not attempt to recover these substantial continuing standby costs through fees for its services in responding to large oil spills instead m depends primarily on grants from n to defray these standby costs n in turn depends upon its members’ dues to fund its grants to pay m's standby costs in n members funded grants by n and made other_payments to m that defrayed almost of m's annual operating costs to reduce the burden of m's standby costs obtain more funding and provide additional response capabilities to better serve the public's interest m and n have expanded their activities over the last in this regard m has expanded its activities beyond its primary mission of respanding to ten years large cil spills to include responses to smaller spills non-oil spills spills outside u s waters and other emergencies m and n are also in the process of developing a new dispersant application capability and new hazardous materials response capabilities prior letter rulings have concluded that these new activities will not affact the exemptions of m or n members of n have made prior arrangements in the form of the standard m service agreement between m and n under which each n member can contract with m to respond to an oil spill that is if the spill threatens to exceed big_number barrels however a non-n not expected to exceed big_number barrels member having no prior arrangement with m can obtain m's services only if u or another government_entity has provided m with financial assurances that m will recover its response costs u generally has chosen to provide adequate financial assurances by contracting directly with m for individual spill responsible for responses and then spill party a spill in excess of big_number barrels is important to the u's agreement to pay costs in responding to preservation and protection of the funding base of n and the assets of m if m were required to bear such costs in a catastrophic spill m's funding base and assets could be jeopardized the response costs passing the the on to u indemnification as interpreted by called out m to respond to a non-member spill provided m's provision of spill-response services when called out by u is governed by an agreement between m and u prior to february of the form of agreement used by m and u contained risk allocation provisions that are substantially equivalent to the indemnity provisions in the standard m service agreement’ that n members enter into with m owing to the risky nature of oil spills appropriate indemnity or risk allocation provisions are essential to ensuring that m's oil-spill response assets are protected from potential liabilities that may arise from a spill response historically m's fees for responding to spills have been calculated in the same manner regardless of whether the party responsible for the spill was a member of n or was a nonmember in other words m would charge an n member who called out m directly the same amount less any permissible dues credit as it would charge u where u in the past m was able to calculate the charges for its spill response to u and to n member in the same manner because m's agreement with u and expense reimbursement terms comparable to those provided by n members who ware able to call out m directly in february of m and u negotiated a new agreement as part of this new agreement m agreed to a cap of dollar_figurex on the indemnity protection afforded by u u believed that this cap on the indemnity would facilitate u's access to m resources in the event of spills posing a substantial threat to the the federal anti-deficiency act precluded u from providing environment indefinite indemnification without a reduction in the indemnification u believed that the anti- deficiency act could effectively prevent u from calling out m u acknowledged that given the reduced level of indemnification under the amended agreement m would need to purchase additional indemnification insurance to cover m's increased risk and provide indemnity protection comparable to that provided in the standard m service agreement u therefore agreed to pay a per-spill surcharge that would reimburse m for those additional insurance costs subject_to an annual cap of sy this surcharge arrangement reflected u’s preference to reimburse m for additional liability insurance as a substitute for providing indemnification comparable to that provided by other m customers under the standard m service agreement the surcharge offered a way to provide for a pass-through charge during spill responses that would cover m's past or future indemnity insurance premium expenses attributable to the additional indemnity insurance necessitated by the reduction in u's indemnity protections the cap on the total amount of the surcharge was designed to ensure that amounts collected under the surcharge provision would be sufficient to cover but would not exceed m's additional expenses attributable to m's purchase of supplemental indemnity insurance and m's liability for other spill-response-related expenses no longer covered by the standing agreement with u in practice even the limited indemnification provision in the agreement continued to pose a u interpreted the agreement as requiring it immediately to set_aside contracting challenge for u 3x any time u intended to call out m setting aside that amount proved to be unworkable for u accordingly the a new standing agreement in which eliminates the parties entered into indemnification provision in its entirety the amount and manner in which the surcharge was calculated under the agreement was not to reflect that additional cost to m of purchasing an additional dollar_figurex changed from the agreement of indemnity insurance that was tied to the elimination of the dollar_figurex indemnity however the annual cap of sy was replaced with a per-incident cap of dollar_figurey as with the prior agreement the agreement provides that the cap shall be reviewed on an annual basis to reflect usage and changes in the insurance market and the likely cost to m of additional insurance m anticipates that it may enter into agreements with other governmental entities that also provide surcharge and indemnity waiver provisions these agreements may be based on a surcharge amount similar to that under the current u agreement alternatively the contracting government_entity may pay a fixed percentage of m's actual incremental insurance premium on an up-front basis instead of a per-incident surcharge n's efforts to develop new relationships with regional oil spill response organizations ‘osro's’ have resulted in merger with m of three regional osro’s a prior to m acquiring their m tax-exempt social welfare assets all three of these regional osro's were themselves like organizations described in sec_501 c of the code as a result of these consolidations m acquired the assets of these three regional osro’s the mergers will aliow m to use the consolidated assets to respand to oil spills primarily in the same geographical areas formerly served by a spill response capability in the geographical regions formerly served by a b and c as with m's other activities m receives funding from n to maintain m's oil b and c b and c m's current contractual agreement witn u described above will cover oil spill responses nationwide including responses in the geographical areas formerly served by a b and c at the request of c during the merger negotiations however m performed a novation of c’s basic ordering agreement boa’ that was in effect between c and u prior to the merger through a cost reimbursement provision c's boa provides a broad indemnification-type protection for most liabilities to third persons not_compensated_for_by_insurance_or_otherwise that arise out of m's performance of the contract subject_to the availability of appropriated funds at the time and to the dollar_figurez per incident limit on oil_spill_liability_trust_fund expenditures specified in u s c pursuant to the agreement and plan of merger by and between m and c and the related agreement between n and c separate memberships in c ceased with the merger the members of c prior to the merger were given the option to continue as voting members of n if they were so prior to the merger become nonvoting members of n or become members of a transitional class of nonvoting members of n former c members who were voting members of n following the merger entered into the standard m service agreement each c transitional member could enter into a form of standard m service_contract covering the d operational area formerly served by c entitling those members to access the larger pool of response assets resulting from the consolidation the amount of c transitional member's initial dues following the consolidation is based on the greater of the product of the transitional member's regional qualified barrels multiplied by the n national dues rate the duration of the transitional members group is ten years after which time it is anticipated that such members will join n as national qualified barrels members or identify alternative response capabilities in adaltion n members who were also members of c at the time of the meryer are required to pay c heritage dues during the ten-year transition phase the initial_amount of an n member's c heritage dues is based on the n member's c dues before the merger the amount of an n member's c heritage dues will decline by percent every two years however such that at the end of the ten-year transition_period an n member who is a former c member will na longer pay any c heritage dues at the conclusion of the ten-year transition_period all n members nationally will cover the costs of the former c operations that were previously borne solely by the c transitional members and the n members whe were also members of c i the amount of the transitional members annual c dues or i law it sec_501 c of the cade provides for the exemption from federal_income_tax for nonprofit_organizations operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if is primarily engaged in promoting in some way the ‘common good and general welfare of the community sec_1 c -1 a ii provides that an organization will not be considered operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit sec_501 cx6 of the code provides for the exemption of business_leagues chambers_of_commerce and boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private individual section big_number -1 of the regulations defines a business league as an association of persons having some common business_interest the purpose of which is to promote such interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade and its activities should be directed to the improvement of business conditions in one or more lines of business as distinguished from the performance of particular services for individual members revrul_69_632 1969_2_cb_120 holds that an organization formed by members of a parficular industry that contracts with various research organizations to develop new and improved uses for existing products of the industry may be exempt under sec_50 c of the code revrul_70_187 1970_1_cb_131 holds that an organization formed by manufacturers of a particular product to conduct a program of testing and certification of the product to establish acceptable standards within the industry as a whole qualifies for exemption under sec_501 of the code revrul_78_69 1978_1_cb_188 holds that the method of operation of a community bus service including the need for and receipt of governmental assistance demonstrates that such bus service was not carrying on a business for profit even though it charged fares to its passengers revrul_78_429 c the service stated that the receipt of grants demonstrates that an airport is not carrying on a business even though the airport generates additional revenue from use of its facilities revrul_79_316 1979_2_cb_228 holds that a nonprofit organization whose purpose is to prevent liquid spills within a city port area and to develop a program for the containment and cleanup of liquid spills that do occur is entitled to exemption as a social_welfare_organization under sec_501 of the code provided that its services are equally available to members and nonmembers and both members and nonmembers are charged on the same basis for the cleanup services rendered contracting plumbers cooperative restoration corp held that an organization that repaired damage to activities did because its activities were available only to repair damage caused by its members v united_states 488_f2d_684 2d cir cily streets caused in the course of plumbing not promote the common good even though its activities benefited the community analysis it to to as will qualify the community all_ members of a preferential price revrul_79_316 1979_2_cb_228 holds that preventing and cleaning up liquid primary oil spills that endanger marine life and befout recreational beaches and shorefront property are activities designed to benefit all inhabitants served by the community similarly revrul_68_221 c b holds that an organization that is engaged in fighting fires and related activities promotes the common good and general welfare of the people of the community as a whole m's historical purpose and operations are consistent with these authorities services provided by an organization exclusively or at its contributors or members do not promote the common goad or general welfare even though they may incidentally benefit a community see 488_f2d_684 2d cir holding that an organization that repaired damage to city streets caused in the course of plumbing activities did not promote the common good even though its activities benefited the community because its activities were available only to repair damage caused by its members n contrast where an otherwise qualifying organization's services are made available on an equal basis organization in revrul_79_316 supra the service held that a nonprofit spill response organization qualified as a social_welfare_organization described in sec_501 of the code in part because the organization did not limit its activities to cleaning up spills by its members see also revrul_78_69 1978_1_cb_156 which held that an organization providing bus service qualified as a social_welfare_organization in all members of the community m's historical activities fall within the scope of these rulings m and n represent the following that the g merger furthers the inter-related goals of expanding m's oil-spill response capabilities reducing the burden of m's standby costs and providing a broader base of funding for ongoing and anticipated costs related to expanded and improved efficiencies of m's activities that the merger provides opportunities to eliminate unnecessary redundancies in operations thereby increasing cost efficiency in operations that scarce capital that was previously spent on duplicative resources can now be redeployed to more optimal uses resulting in a higher level of overall spill-response capability in terms of both quality and extent and at the same time the merger provides the opportunity for better coordination of existing resources which results in an improved state of spill-response readiness as such the merger with c facilitates the promotion of the common good and general welfare of the people of the communities threatened by spills of oil or other hazardous materials m will receive funding from n to maintain m's oil spill response capability in the geographical regions formerly served by c like the organizations described in revrul_79_316 and revrul_78_69 supra m will continue to charge n members and non-members aiike the same for response services rendered including any response services provided by m using the consolidated oil spill response assets the consolidated assets are not and wili not be used except in connection with m’s oil spill response activities and in accordance with m’s exempt purposes see revenue rulings and supra part because its services were available to welfare social a following the merger the c transitional members now have immediate contractual access to the rmuch larger consolidated pool of response assets rather than just the regional osro assets for a reasonable which they previously contracted approach to providing an appropriate length of time to transition the former c members inte the n membership while at the same time ensuring that m's funding base is not compromised in the long tun the differences in dues between classes do not result from a structure designed to benefit one class of members at the expense of another establishing this transitional membership class is m's novation of the g boa is merely the assumption of an existing agreement between c and u that governed c's provision of ail spill response services to u in the d operational area formerly served by c is agreeable to continuing this pre-existing arrangement and continuing it is consistent with and will further the accomplishment of m's exempt purposes in the same manner and for the same reasons as the new u-m agreement by making it easier for u to call out m to respond to spills the new contractual arrangement between u and m will facilitate the promotion of the common goad and general welfare of the people of the communities threatened by spills of oil or other hazardous materials see revenue rulings and supra as noted in the date and date letters from u the amended u-m agreement is consistent with and supportive of u's spill response programs and interests accordingly the new standing agreement with u is consistent with and will further the exempt purposes of m like the organizations described in revenue rulings and supra m's oil spill response services will continue to be made available on a nondiscriminatory basis to u and other federal agencies states members of n and any other person or entity responsibie for a spill the terms of the new contractual arrangement with u are not identical to the terms in the standard m service agreement with n members in that u contract provides for a surcharge as a substitute for the indemnity in the n member service agreement this does not however result in a preferential price to n members n members do not pay the surcharge because they are providing additional indemnification protections that u is no longer providing and ji are compensating m for certain equipment damage and similar costs that are not covered in the contracts with u being provided to although the charges under the agreements are different when the contract is viewed as a whole m’s services are on comparable terms in substance the cost of the services provided by m is the same for both n members and u whereas the costs of the indemnification are bome directly by n members m passes through the costs it incurs on u's behalf to pay for the incremental insurance costs attributable to the lack of a comparable indemnification as such m's services are not being provided at a preferential price to n members notwithstanding that the surcharge in u contract does not apply to them n members and goverment entities as the date and date letters from u confirm the surcharge is merely a substitute for providing indemnification comparable to that provided by other m customers under the standard form m service agreement the proceeds from the surcharge are dedicated solely to to offset the increased risk from defraying the cost of additional indemnity insurance purchased by m the elimination of the indemnity or to reimburse m costs not otherwise n members covered by thus the difference in the dollar amounts paid_by n members and u is a function of the lack of a comparable indemnification m's agreement with u the agreement with and but which are covered in m's contracts with u the in for certain other spill response less-favorable expense-reimbursement provisions u were to continue profit’ at if to organizations which although m may provide some oil-spill-response services that also may be offered by for-profit entities m's oil-spill-response activities will not be carried on as a business with the general_public in manner similar the meaning of section’ c -1 a ii of the regulations like the airport in revrul_78_429 and the bus service in revrul_78_69 m will continue to depend on grants from n to fund its oil spill response operations both in m's service area and in the area formerly served by c the surcharge arrangement in the current u-m agreement will not change this fact the surcharge provided under the contract with u merely enables m to cover the costs of additional insurance and other expenses resulting from the elimination of the indemnity previously provided by u to m are operated within a to provide an indemnity comparable to the indemnity which n members provide under the standard m service agreement the surcharge would not be imposed accordingly the surcharge will not have the effect of decreasing the amount of grant funding from n relative to prior contractual agreements with u that did not provide for the surcharge therefore as was the case before the agreement was amended m will not be carrying on a business in a manner similar to for-profit entities n qualifies for tax-exempt status under sec_501 of the code because its activities benefit the entire industry as a whole as well as the environment in general any n member that received oil- spill-tesponse services from m would be required to pay separately for thase services thus n members do not receive particular services as discussed above the surcharge requirement in the current standing agreement with u does not alter this conclusion because the surcharge refiects the additional cost of insurance necessary to protect against the risks covered by the indemnity that uno longer provides but which n members continue to provide to m conclusion we tule that based on the information submitted under sec_501 of the code is adversely affected by by m's having performed a novation of c's basic ordering agreement neither m's tax-exempt status under section c of the code nor n's tax-exempt status or m's having merged with c neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt status under sec_501 c of the code is adversely affected by m's having entered into a standing agreement with u that requires u to pay m a surcharge in connection with oil-spill responses provided that m uses the proceeds from the surcharge sclely to purchase additional indemnification insurance to reimburse m for additional indemnification insurance purchased in a prior year to create a reserve for future insurance payments or to defray other spill-response-retatad or response- training-related expenses not otherwise compensated for by u neither m's tax-exempt status under sec_501 of the code nor n's tax-exempt status under sec_501 of the code will be adversely affected by m’s entering info standing agreements with other governmental entities on the same or on substantially equivalent terms as its current agreement with u provided that m uses the proceeds from any surcharges under such agreements solely to purchase additional indemnification insuranea to reimburse m for additional indemnification insurance purchased in to create a reserve for future insurance to defray other spill-response-related or response-training-related expenses not payments or otherwise compensated for by the contracting goverimental entities prior year a this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of a copy of this ruling with deletions which we intend to make available for intention to disclose public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organizations that requested it provides that it may not be used or cited by others as precedent sec_6110 kj of the code this ruling is based on the facts as they were presented and on the understanding that there will be ne material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records in accordance with the power of attoriey currently on file with the intemal revenue service we are sending a copy of this letter to your authorized tax representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure notice ronald j shoemaker manager exempt_organizations technical group
